United States District Court
Northern District of California

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

IN THE UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF CALIFORNIA

ROGELIO MAY RUIZ,
Plaintiff,
V_

MICHAEL SEXTON, et al.,
Defendants.

 

 

Case No. 17-cv-00338-CRB

ORDER GRANTING CERTIFICATE
OF APPEALABILITY

Petitioner Rogelio May Ruiz requests a certificate of appealability under 28 U.S.C.

§ 2253(<:), which requires that he have “have made a substantial showing of the denial of

constitutional light.” 28 U.S.C. § 2253(€)(2). Petitioner’s request fora Certiticate of

Appealability is GRANTED.

IT IS SO ORDERED.
Dated: March 8, 2019

zw-

 

CHARLES R. BREYER
United States District Judge

 

